ORDER

PER CURIAM.
Lawrence Belk (Movant) appeals from the trial court’s dismissal of his Motion to Reopen 29.15 Proceedings due to Conflict of Interest and Abandonment of Post-Conviction Counsel under Rule 29.15 (Motion).1
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).

. This motion sought to reopen Movant’s post-conviction relief motion filed pursuant to Mo. R.Crim. P. 19.15 (2006). All subsequent rule references are to Mo. R.Crim. P.2006, unless otherwise indicated.